Title: To James Madison from the Republican Citizens of Newburyport, Massachusetts, [9 July] 1812
From: Republican Citizens of Newburyport, Massachusetts
To: Madison, James


Sir,
[9 July 1812]
The Republican Citizens of Newburyport by public notice convened in Madison Hall, this ninth day of July, one thousand eight hundred and twelve; beg leave to assure your Excellency of their sincere attachment to the Constitution of the United States; and they likewise beg leave to express to your Excellency, their perfect confidence in the wisdom, moderation, and firmness of the General Government. We firmly believe that Congress has used every means, and has adopted every measure, (consistent with National Honour) to preserve peace. We further believe, Sir, that internal traitors, and external enemies, have endeavoured, and are now endeavouring, to divide these United States; but we equally detest the men, who aspire to a throne, and those who wish to reduce these States to British Colonies. Our being Citizens of Massachusetts does not “exalt in us the just pride of patriotism,” (comparable, in any degree,) with our being Citizens of the United States. In being Citizens of the Union, consists our greatest exultation; and we pledge ourselves to transmit this Independence, purchased with so much blood and treasure, inviolate to posterity, or perish in the attempt; with these sentiments we appeal to the God of armies; believing our cause to be just, we resign it into his hand; and beseech of him to judge between us and our enemies. Signed by order of the Republican Citizens of Newburyport

Samuel Coffin Moderator.
Benjamin Clanin Clerk.
